PARIENTE, C.J.,
concurring.
I concur fully in the majority opinion. The summary adequately apprises voters of the change in the law that the amendment would effect, which is all that is required to comply with the statutory requirement that the summary be an “explanatory statement ... of the chief purpose of the measure.” The potential practical impact of the amendment is a matter for public debate by proponents and opponents of the measure as part of the political process. Our role is not to pass on the merits of the measure or the wisdom of its inclusion in our state constitution. See Advisory Opinion to Atty. Gen. re Limiting Cruel & Inhumane Confinement of Pigs During Pregnancy, 815 So.2d 597, 600 (Fla.2002).
This view is consistent with our decisions in other ballot review cases in which we held that the possibility that a proposed amendment could have “broad ramifications” for the state does not render it infirm under chapter 101.161(1). Advisory Opinion to the Attorney Gen. re Fla. Transp. Initiative for Statewide High Speed Monorail, Fixed Guideway or Magnetic Levitation Sys., 769 So.2d 367, 370 (Fla.2000); Advisory Opinion to the Attorney General re Limited Casinos, 644 So.2d 71, 74 (Fla.1994); In re Advisory Opinion to the Attorney General English — The Official Language of Florida, 520 So.2d 11, 13 (Fla.1988).
LEWIS and QUINCE, JJ., concur.